Per Curiam.

The findings and conclusions of Special Term that there was wrongdoing, waste and oppression by defendants in fixing for themselves excessive compensation, seem to have sufficient support in the evidence. We find no error upon the trial which warrants reversal. We deem, however, that the amounts fixed by Special Term as the proper salaries for the year 1935, and subsequent years, to be an undue curtailment of the power of the directors to adequately compensate the corporate officers and executives by granting increases in salary commensurate with the volume of business done. Accordingly, we modify the salaries so fixed to the following sums (which in some few instances will mean restoring the salaries- actually paid) :

Samuel Cohn Joseph Cohn Mortimer Cohn Eugene Cohn

1935 $7,500 $4,500 $4,500 $1,000
1936 8,000 5,000 5,000 2,535
1937 10,000 6,000 6,000 3,000
1938 11,000 6,500 7,500 3,500
1939 12,500 7,000 9,000 4,000
1940 13,500 7,500 9,500 4,500
We also find that the counsel fees awarded by Special Term were excessive. The sum of $25,000 would represent adequate compensation for the effort and expense of counsel for plaintiff. An allowance to counsel for the respective interveners of $1,000 each would likewise be adequate.
The present circumstances do not warrant a recovery by plaintiff or .interveners directly.
*716The judgment so far as appealed from should be modified in accordance with this opinion, and, as so modified, affirmed, without costs.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ. Judgment, so far as appealed from, unanimously modified in accordance with opinion, and so modified affirmed, without costs. Settle order on notice.